 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 1 of 25 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                             CASE NO.:

DANIEL BLATTNER,

                 Plaintiff,

v.

COMMUNITY ACTION STOPS ABUSE, INC.,

            Defendant.
______________________________________/

                                           COMPLAINT

         COMES NOW Plaintiff, DANIEL BLATTNER (“Plaintiff”), by and through the

undersigned counsel, and hereby sues Defendant, COMMUNITY ACTION STOPS ABUSE, INC.

(“Defendant”), and alleges as follows:

1. This is an action for declaratory and injunctive relief and damages pursuant to Title VII of the

     Civil Rights Act of 1964, 42 U.S.C. § 2000e-2 (“Title VII”), the Florida Civil Rights Act of

     1992, Florida Statutes, Chapter 760, et seq. ("FCRA"), Americans with Disabilities Act

     (ADA), and Age Discrimination in Employment Act of 1967 (ADEA) to redress injuries

     resulting from Defendant’s unlawful sex, age, religion, and disability discriminatory treatment

     of Plaintiff.

2. At all times material hereto, Plaintiff was a resident of Pinellas County, Florida.

3. Defendant is a Florida Non-Profit authorized to conduct business in the State of Florida.

4. Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. Section 1391(b)

     because the employment practices hereafter alleged to be unlawful were committed within the

     jurisdiction of the Middle District of Florida.
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 2 of 25 PageID 2




                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

5. Plaintiff began employment with Defendant on or about June 17, 2019.

6. Human Resources Manager, Debbie Doran, (“Doran”) and Managing Attorney, Karen

   McHugh, Esq. (“McHugh”), began discriminating against Plaintiff due to his religious beliefs

   on the same day that he began his employment.

7. Defendant discovered Plaintiff’s religious beliefs through his Facebook account.

8. On or about June 17, 2019, Doran and McHugh described to Plaintiff that CASA’s

   Public/Media Relations personnel discovered a few of Plaintiff’s posts as “concerning” and

   reported it to Human Resources.

9. Doran explained to Plaintiff that because CASA serves a rather liberal, progressive

   community, namely the LGBTQ community, there were “immediate concerns” over whether

   he would be able to objectively serve CASA’s clientele, largely the LGBTQ community.

10. Plaintiff had the specific qualifications to perform the job in its full capacity, for which he was

   hired, based on those qualifications, in large part because Plaintiff had prior experience in the

   type of law that CASA required of its attorneys, including experience assisting victims of

   domestic violence and assisting them obtain Injunction for Protections.

11. At first, CASA simply asked Plaintiff to not post anything CASA-related on his personal

   Facebook account, stating that the reason was because Defendant was concerned that having a

   Christian employee might affect CASA’s large donor base.

12. Although this was not a written policy, which Defendant acknowledged, Plaintiff complied.

   However, other CASA employees, including the CEO, Ms. Lariana Forsythe (“Forsythe”),

   frequently post CASA-related material on their personal social media, including Facebook.
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 3 of 25 PageID 3




13. Despite having discussed this matter and having and understanding, McHugh continuously and

   repeatedly harassed Plaintiff about whether he could objectively fulfill the overall duties and

   responsibilities of his job for which she and Forsythe hired him. This created an unnecessary

   hostile work environment for Plaintiff.

14. Defendant’s actions were discriminatory because CASA continuously harassed Plaintiff about

   his Christian religious beliefs.

15. Shortly after Plaintiff began working for Defendant, he requested a reasonable workplace

   accommodation from Doran and McHugh, to ameliorate a well-documented chronic neck and

   back conditions.

16. Plaintiff’s chronic conditions affect Plaintiff’s major life activities, including Plaintiff being

   unable to sit for long durations of time without the onset of moderate to extreme pain.

17. Plaintiff’s pain is generally ameliorated and mitigated by having an appropriate, low-cost chair,

   which is what he requested from Doran and McHugh.

18. After an unnecessary and lengthy amount of time, Plaintiff’s request was not granted. McHugh

   explained to Plaintiff that CASA doesn’t have extra funds for “these types of things.”

19. Plaintiff eventually brought in his own chair, at his own expense, so that he could perform the

   job duties for which he was hired.

20. Despite being aware of Plaintiff’s chronic conditions, in July 2019, McHugh assigned Plaintiff

   to a half-day, off-site, manual labor assignment.

21. This assignment was not within Plaintiff’s regular duties and responsibilities for which he was

   hired and would have significantly triggered his chronic conditions.

22. Defendant’s actions were discriminatory because CASA failed to provide a reasonable

   workplace accommodation, under federal and state laws.
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 4 of 25 PageID 4




23. Throughout Plaintiff’s tenure at CASA, McHugh frequently and consistently allowed a female

   subordinate, who was a relatively new paralegal, to willfully and maliciously disregard

   Plaintiff’s inherent authority and direction as an attorney.

24. McHugh’s actions were done with willful disregard to the Florida statutes and judicial

   administrative rules, which were the basis of Plaintiff’s instruction, guidance, and leadership

   that he offered the paralegal.

25. For example, there were several instances where the paralegal needed procedural and

   substantive guidance and instruction in terms of certain documents that needed to be prepared

   and filed. The paralegal refused to follow Plaintiff’s instruction and guidance. In turn, to ensure

   that documents could no longer be filed inconsistent with the Florida Rules of Civil Procedure

   and the Rules and Judicial Administration, Plaintiff changed the password to his Florida E-

   filing Portal. McHugh supported the paralegal; of which, McHugh admitted, “I am confronted

   with a stalemate” and “she is irreplaceable.”

26. The Florida Bar, and its mentoring program for new attorneys, fully supported Plaintiff’s

   decision because attorneys have full discretion to whom has access to their portals. Despite

   being aware of this guidance for new attorneys/Plaintiff, McHugh supported the paralegal.

27. McHugh gave the paralegal extreme preferential treatment and showed extreme deference

   because of concerns over the optics that might occur should she have handled the situation

   appropriately and with objective professionalism. McHugh acknowledged that Plaintiff is an

   older male and the paralegal was a younger female.

28. In addition, McHugh refused to properly address the situation with the paralegal because she

   was concerned of her emotional well-being as a “fragile, young woman with two kids.”
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 5 of 25 PageID 5




29. A few weeks prior to Plaintiff’s last day at CASA, McHugh instructed the paralegal to cease

   providing any and all support to Plaintiff. This breached the agreed-upon terms of employment

   and was discriminatory because her actions were a result of the aforementioned extreme

   preferential treatment and extreme deference that McHugh gave the paralegal, simply because

   she was a young female.

30. Approximately two weeks prior to Plaintiff’s last day at CASA, Doran and/or McHugh

   relocated Plaintiff to a small room that doubled as a children’s “playroom.” This is where

   children would spend time when they visit CASA.

31. Other employees made comments such as “I hope Daniel is ok with having to work in the

   ‘girls’ playroom,” “I hope all those girls’ toys don’t bother Daniel,” and “they have Daniel

   working in the girl-colored room now?”

32. These repeated statements made Plaintiff felt shamed, humiliated, disgraced, and embarrassed.

33. Defendant’s actions were discriminatory because CASA continuously harassed Plaintiff about

   his sex and age.

34. CASA’s discriminatory treatment created an unnecessary hostile environment.

35. On or about August 23, 2019, CASA terminated Plaintiff’s employment, to which no reason

   was given, other than to state that Florida is an at-will state and we’re in the 90-day

   probationary period.”

36. Throughout Plaintiff’s tenure at CASA, he was an exemplary employee, to include a 100%

   success rate in obtaining relief for clients during his tenure. Plaintiff never received any form

   of discipline or reprimand.

37. Plaintiff filed a timely charge with the EEOC and Florida Commission on Human Relations,

   exhausting all requisite administrative remedies. This Complaint is timely filed.
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 6 of 25 PageID 6




                                           COUNT I
                       Disability Discrimination in Violation of the FCRA

38. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37 of

   this Complaint as if set out in full herein.

39. Plaintiff is a member of a protected class under the FCRA.

40. By CASA’s conduct described above, Defendant has engaged in discrimination against

   Plaintiff because of Plaintiff’s disability and chronic conditions and subjected the Plaintiff to

   animosity based on his disability and chronic conditions.

41. Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff is disabled.

42. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

   rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

   his disability was unlawful but acted in reckless disregard of the law.

43. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

   possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

   with the Defendant.

44. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

   and did so despite the knowledge of said employees engaging in discriminatory actions.

45. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

   been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

46. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   state law.
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 7 of 25 PageID 7




47. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

   malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the

   future.

48. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                            COUNT II
                          Religion Discrimination in Violation of the FCRA

49. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37 of

   this Complaint as if set out in full herein.

50. Plaintiff practices the religion of Christianity and is thus a member of a protected class under

   the FCRA.

51. Plaintiff was regarded as practicing such religion by Defendant and Defendant’s agents.

52. By the conduct described above, Defendant has engaged in discriminatory conduct against

   Plaintiff because of Plaintiff’s religion and subjected the Plaintiff to religion-based animosity.

53. Such discrimination was based upon the Plaintiff’s religion in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff practices Christianity.

54. Plaintiff can and did perform the essential functions of his job with or without reasonable

   accommodation.

55. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

   rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

   Plaintiff’s religion was unlawful, and willfully acted in reckless disregard of the law.
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 8 of 25 PageID 8




56. Defendant's discriminatory conduct was directly related to and because of Plaintiff’s religion.

57. At all times material hereto, the employees that were exhibiting discriminatory conduct

   towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

   Plaintiff’s employment with the Defendant.

58. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

   and did so despite the knowledge of said employees engaging in discriminatory actions.

59. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

   been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

60. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   federal law.

61. The actions of the Defendant and/or its agents were willful, wanton, intentional, and made with

   malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the

   future.

62. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                          COUNT III
                          Sex Discrimination in Violation of the FCRA

63. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37 of

   this Complaint as if set out in full herein.
 Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 9 of 25 PageID 9




64. Plaintiff is a member of a protected class under the FCRA.

65. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

   because of Plaintiff’s sex and subjected the Plaintiff to animosity based on his sex.

66. Such discrimination was based upon the Plaintiff’s sex in that Plaintiff would not have been

   the object of discrimination but for the fact that Plaintiff is a male.

67. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

   rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

   his sex was unlawful but acted in reckless disregard of the law.

68. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

   possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

   with the Defendant.

69. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

   and did so despite the knowledge of said employees engaging in discriminatory actions.

70. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

   been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

71. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   state law.

72. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

   malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 10 of 25 PageID 10




   future.

73. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                          COUNT IV
                          Age Discrimination in Violation of the FCRA

74. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37 of

   this Complaint as if set out in full herein.

75. Plaintiff is a member of a protected class under the FCRA.

76. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

   because of Plaintiff’s age and subjected the Plaintiff to animosity based on his age.

77. Such discrimination was based upon the Plaintiff’s age in that Plaintiff would not have been

   the object of discrimination but for the fact that Plaintiff is over forty (40) years old.

78. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

   rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

   his age was unlawful but acted in reckless disregard of the law.

79. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

   possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

   with the Defendant.

80. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

   and did so despite the knowledge of said employees engaging in discriminatory actions.

81. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

   been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

82. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 11 of 25 PageID 11




   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   state law.

83. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

   malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the

   future.

84. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                             COUNT V
                          Disability Discrimination in Violation of the ADA

85. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37 of

   this Complaint as set out in full herein.

86. Plaintiff is a member of a protected class under the ADA.

87. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

   because of Plaintiff’s disability and subjected the Plaintiff to disability-based animosity.

88. Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff has a disability.

89. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

   rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

   Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

90. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 12 of 25 PageID 12




   possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

   with the Defendant.

91. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

   and did so despite the knowledge of said employees engaging in discriminatory actions.

92. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has

   been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

93. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   federal law.

94. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

   malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the

   future.

95. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                          COUNT VI
             Religion Discrimination in Violation of Title VII of the Civil Rights Act

96. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37 of

   this Complaint as if set out in full herein.

97. Plaintiff practices the religion Christianity and is thus a member of a protected class under Title

   VII of the Civil Rights Act.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 13 of 25 PageID 13




98. Plaintiff was regarded as practicing such religion by Defendant and Defendant’s agents.

99. By the conduct described above, Defendant has engaged in discriminatory conduct against

   Plaintiff because of Plaintiff’s religion and subjected the Plaintiff to religion-based animosity.

100.   Such discrimination was based upon the Plaintiff’s religion in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff practices Christianity.

101.   Plaintiff can and did perform the essential functions of his job with or without reasonable

   accommodation.

102.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

   protected rights. Defendant and its supervisory personnel were aware that discrimination on

   the basis of Plaintiff’s religion was unlawful but acted in reckless disregard of the law.

103.   Defendant's discriminatory conduct was directly related to and because of Plaintiff’s

   religion.

104.   At all times material hereto, the employees exhibiting discriminatory conduct towards

   Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

   employment with the Defendant.

105.   Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

   actions.

106.   As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

107.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 14 of 25 PageID 14




   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   federal law.

108.   The actions of the Defendant and/or its agents were willful, wanton, intentional, and made

   with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the

   future.

109.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                        COUNT VII
              Sex Discrimination in Violation of Title VII of the Civil Rights Act

110.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37

   of this Complaint as if set out in full herein.

111.   Plaintiff is a member of a protected class under Title VII of the Civil Rights Act.

112.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

   because of Plaintiff’s sex and subjected the Plaintiff to animosity based on his sex.

113.   Such discrimination was based upon the Plaintiff’s sex in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff is a male.

114.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

   protected rights. Defendant and its supervisory personnel were aware that discrimination on

   the basis of his sex was unlawful but acted in reckless disregard of the law.

115.   At all times material hereto, the employees exhibiting discriminatory conduct towards

   Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 15 of 25 PageID 15




   employment with the Defendant.

116.   Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

   actions.

117.   As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

118.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   state law.

119.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

   with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the

   future.

120.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                       COUNT VIII
   Age Discrimination in Violation of the Age Discrimination in Employment Act of 1967

121.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37

   of this Complaint as if set out in full herein.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 16 of 25 PageID 16




122.   Plaintiff is a member of a protected class under the Age Discrimination in Employment

   Act of 1967.

123.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

   because of Plaintiff’s age and subjected the Plaintiff to animosity based on his age.

124.   Such discrimination was based upon the Plaintiff’s age in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff is over forty (40) years old.

125.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

   protected rights. Defendant and its supervisory personnel were aware that discrimination on

   the basis of his age was unlawful but acted in reckless disregard of the law.

126.   At all times material hereto, the employees exhibiting discriminatory conduct towards

   Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

   employment with the Defendant.

127.   Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

   actions.

128.   As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

129.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   state law.

130.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 17 of 25 PageID 17




   with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

   law, to punish the Defendant for its actions and to deter it, and others, from such action in the

   future.

131.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

                                        COUNT IX
                     Hostile Work Environment in Violation of the FCRA

132.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37

   above as if set out in full herein.

133.   Plaintiff is a member of a protected class under the FCRA.

134.   By the conduct describe above, Defendants have engaged in discrimination against

   Plaintiff because of Plaintiff’s disability, religion, sex, and age and subjected the Plaintiff to a

   hostile work environment.

135.   Such discrimination was based upon the Plaintiff’s disability, religion, sex, and age in that

   Plaintiff would not have been the object of the hostile work environment but for the fact that

   Plaintiff is a disabled, Christian male over the age of 40.

136.   Defendants’ conduct complained of herein was willful and in disregard of Plaintiff’s

   protected rights. Defendants and their supervisory personnel were aware that discrimination

   on the basis of disability, religion, sex, and age is unlawful, but acted in willful reckless

   disregard of the law.

137.   At all times material hereto, the employees exhibiting discriminatory conduct towards

   Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 18 of 25 PageID 18




   employment with the Defendants.

138.   Defendants retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

   actions.

139.   As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of rights,

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

140.   The conduct of Defendants, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   federal law.

141.   The actions of the Defendants and/or its agents were willful, wanton, and intentional, and

   with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and

   federal law, to punish the Defendants for their actions and to deter them, and others, from such

   action in the future.

142.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendants’ discriminatory practices unless and until this Honorable

   Court grants relief.

                                        Count X
          Hostile Work Environment in Violation of Title VII of the Civil Rights Act

143.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 37

   above as if set out in full herein.

144.   Plaintiff is a member of a protected class under Title VII of the Civil Rights Act.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 19 of 25 PageID 19




145.   By the conduct describe above, Defendants have engaged in discrimination against

   Plaintiff because of Plaintiff’s gender, age, disability, and religion and subjected the Plaintiff

   to a hostile work environment.

146.   Such discrimination was based upon the Plaintiff’s disability, religion, sex, and age in that

   Plaintiff would not have been the object of the hostile work environment but for the fact that

   Plaintiff is a disabled, Christian male over the age of 40.

147.   Defendants’ conduct complained of herein was willful and in disregard of Plaintiff’s

   protected rights. Defendants and their supervisory personnel were aware that discrimination

   on the basis of disability, religion, sex, and age is unlawful, but acted in willful reckless

   disregard of the law.

148.   At all times material hereto, the employees exhibiting discriminatory conduct towards

   Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

   employment with the Defendants.

149.   Defendants retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

   actions.

150.   As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of rights,

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

151.   The conduct of Defendants, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   federal law.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 20 of 25 PageID 20




152.   The actions of the Defendants and/or its agents were willful, wanton, and intentional, and

   with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and

   federal law, to punish the Defendants for their actions and to deter them, and others, from such

   action in the future.

153.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendants’ discriminatory practices unless and until this Honorable

   Court grants relief.

                                                   COUNT XI

                             Failure to Accommodate in Violation of the FCRA.



   156. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-37 above as

           if set out in full herein.

   157. Plaintiff is a member of a protected class under the FCRA.

   158.           By the conduct describe above, Defendants have engaged in discrimination against

Plaintiff because of Plaintiff’s disability and subjected the Plaintiff to disability-based animosity.

   159.           Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would

not have been the object of discrimination but for the fact that Plaintiff is disabled.

   160.           Defendants’ conduct complained of herein was willful and in disregard of

Plaintiff’s protected rights.           Defendants and their supervisory personnel were aware that

discrimination on the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of

the law.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 21 of 25 PageID 21




   161.        At all times material hereto, the employees exhibiting discriminatory conduct

towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

Plaintiff’s employment with the Defendants.

   162.        Defendants retained all employees who exhibited discriminatory conduct toward

the Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

actions.

   163.        As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of

rights, has been exposed to ridicule and embarrassment, and has suffered emotional distress and

damage.

   164.        The conduct of Defendants, by and through the conduct of their agents, employees,

and/or representatives, and the Defendants’ failure to make prompt remedial action to prevent

continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state

and/or federal law.

   165.        The actions of the Defendants and/or their agents were willful, wanton, and

intentional, and with malice or reckless indifference to the Plaintiff’s statutorily protected rights,

thus entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant to

state and/or federal law, to punish the Defendants for its actions and to deter it, and others, from

such action in the future.

   166.        Plaintiff has suffered and will continue to suffer both irreparable injury and

compensable damages as a result of Defendants’ discriminatory practices unless and until this

Honorable Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendants:



A. Adjudge and decree that Defendants have violated the FCRA, and has done so willfully,
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 22 of 25 PageID 22




   intentionally, and with reckless disregard for Plaintiff’s rights;

B. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits'

   adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

   employment practices described herein;

C. Enter an award against Defendants and award Plaintiff compensatory damages for mental

   anguish, personal suffering, and loss of enjoyment of life;

D. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the full

   benefits Plaintiff would have had Plaintiff not been discriminated against by Defendants, or in

   lieu of reinstatement, award front pay;

E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

   circumstances.



                                              COUNT XII

                           Failure to Accommodate in Violation of the ADA.



   167. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-37 above

        as if set out in full herein.

   168.        Plaintiff is a member of a protected class under the ADA.

   169.        By the conduct describe above, Defendants have engaged in discrimination against

Plaintiff because of Plaintiff’s disability and subjected the Plaintiff to disability-based animosity.

   170.        Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would

not have been the object of discrimination but for the fact that Plaintiff is disabled.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 23 of 25 PageID 23




   171.        Defendants’ conduct complained of herein was willful and in disregard of

Plaintiff’s protected rights.    Defendants and their supervisory personnel were aware that

discrimination on the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of

the law.

   172.        At all times material hereto, the employees exhibiting discriminatory conduct

towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

Plaintiff’s employment with the Defendants.

   173.        Defendants retained all employees who exhibited discriminatory conduct toward

the Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

actions.

   174.        As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of

rights, has been exposed to ridicule and embarrassment, and has suffered emotional distress and

damage.

   175.        The conduct of Defendants, by and through the conduct of their agents, employees,

and/or representatives, and the Defendants’ failure to make prompt remedial action to prevent

continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state

and/or federal law.

   176.        The actions of the Defendants and/or their agents were willful, wanton, and

intentional, and with malice or reckless indifference to the Plaintiff’s statutorily protected rights,

thus entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant to

state and/or federal law, to punish the Defendants for its actions and to deter it, and others, from

such action in the future.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 24 of 25 PageID 24




   177.        Plaintiff has suffered and will continue to suffer both irreparable injury and

compensable damages as a result of Defendants’ discriminatory practices unless and until this

Honorable Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendants:



G. Adjudge and decree that Defendants have violated the ADA, and has done so willfully,

   intentionally, and with reckless disregard for Plaintiff’s rights;

H. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits'

   adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

   employment practices described herein;

I. Enter an award against Defendants and award Plaintiff compensatory damages for mental

   anguish, personal suffering, and loss of enjoyment of life;

J. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the full

   benefits Plaintiff would have had Plaintiff not been discriminated against by Defendants, or in

   lieu of reinstatement, award front pay;

K. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

L. Grant Plaintiff such additional relief as the Court deems just and proper under the

   circumstances.
Case 8:20-cv-02733-MSS-AEP Document 1 Filed 11/20/20 Page 25 of 25 PageID 25




                                DEMAND FOR JURY TRIAL


        Plaintiff, by and through his undersigned counsel, hereby demands a trial by jury on all

issues so triable.


Dated: November 19, 2020                             Respectfully submitted,


                                                By: Rainier Regueiro_________________
                                                    Rainier Regueiro, Esq.
                                                    Florida Bar No.: 115578
                                                    REMER & GEORGES-PIERRE, PLLC
                                                    44 West Flagler Street
                                                    Suite 2200
                                                    Miami, FL 33130
                                                    Tel. (305) 416-5000
                                                    Fax: (305) 416-5005
